         Case 1:15-cv-09903-GBD-SN Document 218 Filed 09/04/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK



    In re Terrorist Attacks on September 11, 2001                   03-md-1570 (GBD)(SN)
                                                                    ECF Case

    This document relates to:                                       15-cv-9903 (GBD)(SN)
                                                                    ECF Case
    Thomas Burnett, Sr., et al. v. The Islamic
    Republic of Iran, et al.

                      DECLARATION IN SUPPORT OF MOTION FOR
               ENTRY OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF
                 OF BURNETT/IRAN PLAINTIFFS IDENTIFIED AT EXHIBIT A
                                            (BURNETT / IRAN IX)

          JOHN M. EUBANKS, Esquire, hereby states under penalty of perjury that:

          1.      I am an attorney with the law firm of Motley Rice LLC, attorneys for the Plaintiffs

in the above-captioned matters. I submit this Declaration in support of this motion on behalf of

the Plaintiffs identified in Exhibit A (attached hereto) from the action titled Burnett, et al., v. The

Islamic Republic of Iran, et al., 15-cv-9903 (GBD)(SN) (“Burnett/Iran”).

          2.      The form of this motion and the relief requested herein are intended to comply with

the following orders of this Court:

          a.      The Court’s order dated January 24, 2017 (ECF No. 34351), requiring that
                  “[a]ll further motions for final judgment against any defaulting defendant
                  shall be accompanied by a sworn declaration attesting that the attorney has
                  (1) complied with the due diligence safeguards [referenced in Section II.D.
                  of the January 23, 2017 letter from the Plaintiffs' Executive Committee
                  (ECF No. 3433)] and (2) personally verified that no relief has previously
                  been awarded to any plaintiff included in the judgment (or, if relief has been
                  awarded, the nature of that relief).” For compliance with the required sworn
                  declaration, please see paragraph 7, below.

          b.      The Court’s Order dated October 14, 2016 (ECF No. 3363) concerning the
                  amounts of solatium damage awards.

1
 Unless indicated differently, citations to ECF Nos. are to the docket in In re Terrorist Attacks on September 11, 2001,
03-md-1570 (GBD)(SN).
        Case 1:15-cv-09903-GBD-SN Document 218 Filed 09/04/19 Page 2 of 4



        c.       The Court’s Order dated October 14, 2016 (ECF No. 3362) related to the
                 cases captioned as Bauer v. Al Qaeda Islamic Army, 02-CV-7236
                 (GBD)(SN) and Ashton v. al Qaeda Islamic Army, 02-CV-6977
                 (GBD)(SN).

        3.       The form of this motion and the relief requested herein are also consistent with the

form and relief requested and granted as to other plaintiffs in the Burnett/Iran action, in an order

dated July 31, 2017 and June 8, 2018 at ECF Nos. 3666 (Burnett/Iran I”)and 4023 (Burnett/Iran

II”).

        4.       The sources of my information and the basis for my belief in my statements

contained herein are my personal involvement in this matter, my firm’s representation of the

Burnett/Iran Plaintiffs listed in Exhibit A, in connection with the September 11th terror attacks,

other court records relating to the In re Terrorist Attack on September 11, 2001 multidistrict

litigation to which these individuals are parties, my communications with other counsel for other

plaintiffs in the In re Terrorist Attack on September 11, 2001 multidistrict litigation, and

conversations with these plaintiffs and other family members of these plaintiffs. Any matters about

which I lack Personal knowledge are asserted herein upon information and belief.

        5.       The Burnett/Iran Plaintiffs identified in Exhibit A are each family members (in this

instance, spouses, parents, children, and siblings (or the estate of a spouse, parent, child, or

sibling)) of decedents from the terrorist attacks on September 11, 2001, as indicated for each

person on Exhibit A.2

        6.       The solatium amounts set forth in Exhibit A are the figures this Court has

previously determined appropriate for solatium damages based on familial relationship to the




2
 Exhibit A also includes the estates of solatium plaintiffs who are now deceased. Exhibit A also includes the estate
of one 9/11 decedent which is seeking pain and suffering damages in addition to economic damages.

                                                         2
      Case 1:15-cv-09903-GBD-SN Document 218 Filed 09/04/19 Page 3 of 4



decedent. See, e.g., 03-md-1570, ECF Nos. 3175 at 2; 3300 at 1; 3358 at 9; 3363 at 16; 3399,

3666, and 4023.

       7.      The pain and suffering amounts for the three estates set forth in Exhibit A are the

figures this Court has previously determined appropriate for compensatory damages for decedents’

pain and suffering for decedents in this litigation. See 03-md-1570, ECF No. 2618 at 9; see, e.g.,

03-md-1570, ECF Nos. 3226 at 1; 3382 at 2.

       8.      The economic loss amounts set forth in Exhibit A are derived from the expert report

of economist Stan Smith, attached as Exhibit B for Angela Houtz who was killed in the 9/11

Attacks.

       9.      After reviewing the records available to me regarding other judgments entered by

this Court against the Iranian defendants, I have not identified any relief that has previously been

awarded to any particular plaintiff identified in Exhibit A to Burnett/Iran III.

       10.     Before filing this motion, I have (1) complied with the due diligence safeguards

referenced in Section II.D. of the January 23, 2017 letter from the Plaintiffs' Executive Committees

(ECF No. 3433) and (2) personally verified that, based on my review of the records available to

me regarding other judgments entered by this Court against the Iranian defendants, no relief has

previously been awarded to any plaintiff included in the judgment.

       11.     Accordingly, attached hereto as Exhibit E is a proposed Order of Partial Final

Judgment for the Plaintiffs Identified in Exhibit A, conforming to the Court’s previous orders.

Dated: September 4, 2019



                                              /s/ John M. Eubanks
                                              John M. Eubanks, Esq.
                                              MOTLEY RICE LLC
                                              28 Bridgeside Blvd.

                                                  3
Case 1:15-cv-09903-GBD-SN Document 218 Filed 09/04/19 Page 4 of 4



                             Mount Pleasant, SC 29464
                             Tel: 843-216-9218
                             Fax: 843-216-9450
                             Email: jeubanks@motleyrice.com




                                4
